Citation Nr: 1028732	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to November 
1945.  He died in July 2007.  The appellant is the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the appellant's 
claim seeking entitlement to service connection for the cause of 
the Veteran's death.  The appellant's claim was remanded by the 
Board for further development in June 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the prior remand, to establish service connection for 
the cause of the Veteran's death, evidence must be presented, 
which in some fashion links the fatal disease to a period of 
military service or an already service-connected disability.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2009); Ruiz v. Gober, 10 Vet. App. 352 (1997).  For 
a service-connected disability to be the principal (primary) 
cause of death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  A 
contributory cause of death is inherently one not related to the 
principal cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of his death, the Veteran was service-connected for a 
scar on his left leg with a retained bullet, as a result of a 
gunshot wound to the leg, at a 10 percent disability rating; a 
superficial scar on the upper quadrant of his abdomen, as a 
result of a gunshot wound, at a noncompensable disability rating; 
and malaria, also at a noncompensable disability rating.  After 
his death, the Veteran was service-connected for posttraumatic 
stress disorder (PTSD) at a 50 percent disability rating, for 
accrued benefit purposes.

The Veteran died on July [redacted], 2007.  His death certificate lists 
hemothorax, respiratory failure and adenocarcinoma of the colon 
as the causes of the Veteran's death.  The certificate of death 
shows that the Veteran died while being treated at the University 
of Tennessee Medical Center.  No autopsy was performed.

The appellant and her representative contend that the Veteran's 
service-connected left leg injury contributed to his death, in 
that his leg injury caused him to fall in May 2007, which 
weakened him and hastened his death.  In addition, the 
appellant's representative has argued that the Veteran's PTSD 
would have been a factor in his death, noting psychosocial 
features such as anger, anxiety, depression and hostility, which 
have been associated with the occurrence of cardiovascular 
disease.

Pursuant to the June 2009 Board remand, a VA medical opinion was 
obtained in February 2010.  The examiner noted that a 2004 VA 
examination reported mild residual weakness, in the left leg, as 
a result of the Veteran's service-connected gunshot wound 
residuals.  However, the June 2009 examiner noted that a static 
injury (such as the Veteran's gunshot wound) would not lead to 
arthritis more rapidly than would be expected at that age.  In so 
doing, the examiner failed to state whether or not the Veteran's 
gunshot residuals led to arthritis, and whether that arthritis 
caused the Veteran to fall.  Although the appellant has 
maintained that the Veteran fell when he attempted to get up from 
his chair, the examiner only noted the hospital reports which 
stated that the Veteran fell out of bed.  The examiner further 
stated that this fall, and not the Veteran's service-connected 
injury, was the result of his leg weakness.  However, no 
rationale was provided for this conclusion.  The examiner also 
failed to opine as to whether the hemothorax, which was the 
immediate cause of death, was the result of the Veteran's fall.  
Further, the examiner did not address the contentions of the 
appellant's representative, as noted in the Board remand, which 
theorized that the Veteran's currently-service-connected 
posttraumatic stress disorder (PTSD) may have played a role in 
the Veteran's demise.  Although the examiner noted that the 
Veteran suffered a stroke, which complicated the issue along with 
neuropathy, he did not provide a medical explanation as to why 
leg weakness was not attributable, in whole or in part, to the 
Veteran's fall.  Instead, the examiner noted "an overall medical 
decline," ultimately opining that it was less likely than not 
that the Veteran's service-connected leg injury contributed to 
his death.

Regarding the appellant's claim that the Veteran's legs gave way 
upon standing, the Board notes that the appellant can attest to 
factual matters of which she had first-hand knowledge, such as 
witnessing the Veteran's fall.  See Washington.  While the 
appellant has not been shown to be competent to establish an 
etiological nexus between this fall and the cause of the 
Veteran's death (see Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992)), she is competent to state facts as she observed them.  
As such, any additional medical opinion should address the 
appellant's contentions.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As such, an 
additional VA medical opinion should be obtained regarding 
whether the Veteran's May 2007 fall, or any of his service-
connected disabilities (specifically to include PTSD), 
contributed substantially or materially to the Veteran's death, 
or whether these combined with the Veteran's other health issues 
and aided or lent assistance to the production of death.  The 
opinion should also address, specifically, whether the Veteran's 
fall could have led directly to his eventual hemothorax.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should make arrangements with 
the appropriate VA medical facility for the 
Veteran's claims file to be reviewed by an 
appropriate specialist so as to express an 
opinion as to whether the Veteran's service- 
connected disabilities were contributory 
causes of his death.  As the February 2010 
examiner failed to provide an opinion in 
accordance with the prior remand order, any 
new opinion must be provided by a different 
VA examiner.  The examiner should indicate in 
the examination report that the claims folder 
was reviewed.  

The specialist should provide an opinion as 
to whether it is at least as likely as not 
(50 percent likelihood or greater) that:

(1)	The Veteran's service-connected left 
leg injury contributed to his death in 
that it caused him to fall in May 2007, 
either leading to a hemothorax or 
weakening him and hastening his death, 
or 

(2)	The Veteran's PTSD was a factor in 
his death, taking into consideration 
the psychosocial features such as 
anger, anxiety, depression and 
hostility.  The examiner should comment 
as to whether these symptoms, 
associated with PTSD, have been 
associated with the occurrence of 
cardiovascular disease and whether they 
contributed to the Veteran's death, or

(3)	Any of the Veteran's other service-
connected disabilities contributed to 
his death.  

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  The 
examiner should further note the contentions 
of the appellant, specifically her assertion 
that the Veteran fell due to leg weakness, as 
opposed to falling out of bed.  

If the requested medical opinion cannot be 
given, the examiner should state the reason 
why.

2. After completion of the above, 
readjudicate the appellant's claim.  If any 
determination remains unfavorable to the 
appellant, she and her representative should 
be provided with a supplemental statement of 
the case, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



